Citation Nr: 0106545	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  97-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability, 
claimed as atrial fibrillation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from December 1964 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO) which denied 
the veteran's claim of service connection for atrial 
fibrillation on the basis that it was not well grounded.


REMAND

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Member of 
the Board in Washington, D.C., to be held in March 2001.  In 
a February 2001 letter, however, he indicated that due to his 
poor health, he was unable to travel to Washington, D.C.  
Rather, he requested the opportunity to appear at a Board 
hearing at the RO.  

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2000).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2000), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Therefore, remedial action is necessary 
with respect to this matter.

In addition, since the RO last reviewed this case, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  Among other 
things, the VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the U.S. 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999) which held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date. 

As noted above, the RO previously denied the veteran's claim 
of service connection for atrial fibrillation on the basis 
that it was not well grounded.  In light of the change in the 
law brought about by VCAA, a remand in this case is also 
required for compliance with the notice and duty to assist 
provisions contained therein.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  After completing any additional 
development, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  Then, an opportunity 
for response should be allowed.  

3.  The veteran should be also be 
scheduled, in accordance with appropriate 
procedures, for a personal hearing before 
a traveling member of the Board at the 
RO.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




